United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-3136
                                  ___________

In re Craig Petersen,             *
                                  *
             Debtor.              *
                                  *
____________________________      *
                                  *
                                  *
James Edward Bachman,             *
                                  * Appeal from the United States
             Appellant,           * Bankruptcy Appellate Panel
                                  * for the United States Court of
      v.                          * Appeals for the Eighth Circuit.
                                  *
Joel Pelofsky,                    *         [UNPUBLISHED]
                                  *
             Appellee.            *
                             ___________

                             Submitted: May 18, 2001

                                 Filed: July 13, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD and BYE, Circuit Judges, and GAITAN,1
      District Judge.
                         ___________

PER CURIAM.

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri, sitting by designation.
      James Edward Bachman, Esq., appeals from the order of the United States
Bankruptcy Appellate Panel affirming the bankruptcy court's2 award of attorney's fees
to Mr. Bachman in an amount less than he requested. Mr. Bachman argues that the
panel erred in holding that there was no error of law or fact in the bankruptcy court's
fee award and that in rejecting his claim the bankruptcy court denied him due process.

       Having carefully considered the matter, we conclude that an extended discussion
of the matter is unnecessary and that there was no error in the panel's holding. We
therefore affirm on the basis of the panel's well-reasoned opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable John C. Minahan, Jr., United States Bankruptcy Judge for the
District of Nebraska.

                                          -2-